 Case 1:03-md-01570-GBD-SN Document 5027 Filed 08/30/19 Page 1 of 2


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York



                                                      86 Chambers Street, 3rd floor
                                                      New York, New York 10007


                                                      August 30, 2019

               UNREDACTED VERSION SUBMITTED UNDER SEAL
                    SUBJECT TO FBI PROTECTIVE ORDER

By ECF (Redacted Version) and Email (Unredacted Version)
Honorable Sarah Netburn
United States Magistrate Judge
United States Courthouse
40 Foley Square
New York, NY 10007

                   Re:     In re Terrorist Attacks, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

        We write respectfully to advise the Court of the status of the FBI’s production of
certain materials obtained from a foreign government, and to request additional time to
complete processing of an additional set of foreign government materials that was
recently located.

        As we previously advised the Court on July 12, 2019, the FBI was advised on
July 12 that the United Kingdom had authorized the release of some materials and
information to the parties in this case, pursuant to the FBI Protective Order and subject to
certain limitations. The foreign government required additional time to review the
specific materials and information at issue before they were released, and this Court thus
extended the deadline for the FBI to complete processing of these materials to today,
August 30, 2019. The FBI made a production today of the materials authorized for
release by the foreign government.

        Since July 12, the FBI has located an additional set of materials that were
obtained from the United Kingdom and would require that government’s authorization to
release to the parties in this case. Those additional materials have been sent to the
foreign government for review, but we do not expect to receive authorization to release
them by today. Accordingly, we respectfully request an additional extension of time for
the foreign government to complete its review and for the FBI to complete processing of
 Case 1:03-md-01570-GBD-SN Document 5027 Filed 08/30/19 Page 2 of 2
In re Terrorist Attacks, 03 MDL 1570
Page 2


these additional materials. We cannot provide a firm date by which the foreign
government will complete its review, but we hope it will be in the near future.

        We have advised the PECs of this request, and as of this writing they have not
indicated any objection. We thank the Court for its consideration of this request.

                                          Respectfully,

                                          GEOFFREY S. BERMAN
                                          United States Attorney for the
                                          Southern District of New York

                                    By:    /s/ Sarah S. Normand
                                           SARAH S. NORMAND
                                           JEANNETTE A. VARGAS
                                           ANDREW E. KRAUSE
                                           Assistant United States Attorneys
                                           86 Chambers Street, 3rd Floor
                                           New York, New York 10007
                                           Tel. (212) 637-2709/2678/2769
